C. A. 4th Cir. [Certiorari granted, 399 U. S. 926.] Motion of the Solicitor General for leave to participate in oral argument in this case and in No. 349 [certiorari granted, infra] as amicus - curiae granted and 30 minutes allotted for that purpose. An additional 15 minutes allotted to each side in these ■ cases and the cases are consolidated with a total of three hours for oral argument. Motions of the National Edu- . *803cation Association, William C. Cramer, and the Governor of Florida for leave to participate, in oral argument as amici curiae denied. Motion of Classroom Teachers '¡Assn. of the Charlotte-Mecklenburg School System, Inc., for leave to participate in oral argument as amicus curiae in this case and in No. 349 denied. Motions of the Commonwealth of Virginia and the Attorney General of Florida for leave to participate in oral argument as. amici curiae also denied;
The Chief Justice,- Mr. Justice Black, Mr. Justice Harlan* and Mr. Justice Marshall dissent from denial of the latter motions. Motion of Newton Collier Estes for leave to file a brief as amicus curiae granted, but motion for leave to participate in oral argument as amicus curiae denied. Motion of Albert W. Watson et al. for leave to join in amicus curiae brief of William C. Cramer granted. Motion of the Charlotte-Mecklenburg Board of Education for an ancillary writ of certiorari in this case and in No. 349 pertaining to proceedings subsequent to granting of certiorari in No. 281 granted; and treating the motion, as a petition for a writ of certiorari, certiorari granted.